1    ZBS Law, LLP
     3550 N. Central Ave., Ste. 625
2
     Phoenix, AZ 85012
3    Phone: (602) 282-6188
     Fax: (602) 865-8086
4    E-mail: Jtirello@zbslaw.com
5    Joseph J. Tirello, Jr., Esq. (AZ Bar #033371)
     Attorneys for Lakeview Loan Servicing, LLC
6    [File No. 19002665]
7                             UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF ARIZONA
8

9
     In re:                                                     Case # 2:20-bk-00284-EPB
10
     Richard E. Rees and Anita Rees,                                     Chapter 13
11
                         Debtor,                      LIMITED        OBJECTION            TO
12
                                                      CONFIRMATION OF THE CHAPTER 13
13
                                                      PLAN By Lakeview Loan Servicing, LLC

14
                    Lakeview Loan Servicing, LLC, ("SECURED CREDITOR"), a secured creditor
15

16
     in this bankruptcy case, through undersigned counsel hereby objects to the confirmation of the

17   Chapter 13 Plan filed by the Debtor for the reasons stated below.

18                  1.       SECURED CREDITOR is the holder of a note ("the SECURED

19   CREDITOR Note"), secured by a deed of trust recorded in the first position against certain real
20   property, ("the Property"), generally described as 25370 W. Carson Dr., Buckeye, AZ 85326 and
21
     legally described as:
22
              LOT 315, BLUE HILLS, ACCORDING TO THE PLAT OF RECORD IN THE
23            OFFICE OF THE COUNTY RECORDER OF MARICOPA COUNTY,
              ARIZONA, RECORDED IN BOOK 826 OF MAPS, PAGE 34 AND AN
24            AFFIDAVIT OF CORRECT RECORDED AS 2008-1018747 OF OFFICIAL
              RECORDS
25

26                  Copies of the Note, Deed of Trust and Assignment of Deed of Trust held by

27   SECURED CREDITOR will be attached to the proof of claim which was filed on March 19,

28   2020 as Claim number 26.

     Case  2:20-bk-00284-EPB
     OBJECTION TO PLAN             Doc 41 FiledPAGE
                                                 04/24/20
                                                    1      Entered 04/24/20CASE
                                                                            09:35:43        Desc
                                                                                #2:20-bk-00284-EPB
                                    Main Document     Page 1 of 3
1                    2.       The plan, in its current form, is ambiguous as to the Debtor’s ability to

2    strip Secured Creditor’s claim upon the completion of the plan. Specifically, the plan provides
3    that “. . . the Plan will modify rights and duties of the Debtor and credits, except secured
4
     creditors will retain their liens until the earlier of payment of the underlying debt or Debtor’s
5
     discharge under Code § 1328.” (emphasis added) (Docket No.: 13, Page 1, Para. 4). This
6
     portion of the Plan suggests that Secured Creditor’s lien will be retained until such a time that a
7
     discharge is entered. However, this is contrary to treatment afforded to Secured Creditor under
8
     the code. Accordingly, Secured Creditor objects to the treatment of its lien to the extent of
9

10
     potentially losing its security interest.

11                   3.      The Plan also seeks to underfund the arrearage claim. According to the

12   Plan, the Plan seeks to pay $4,054.00 towards the pre-petition arrears. However, the filed proof

13   of claim indicates that the arrears are actually $8,488.55. Secured Creditor requests that the
14   payment towards the arrears be paid pursuant to the filed proof of claim.
15
                     4.      The amount of the post-petition payments will change over the duration of
16
     this bankruptcy proceeding due to changes in the interest rate and escrow amount impounded for
17
     taxes and insurance. Therefore, SECURED CREDITOR objects to plan to pay a fixed amount as
18
     stated in the plan for regular post-petition payments. The Debtor must pay the then-current
19
     monthly payment amount, as that amount may vary over the term of the plan.
20
                     WHEREFORE, SECURED CREDITOR objects to confirmation of the Chapter
21

22   13 Plan.

23                   DATED this 24th day of April, 2020

24
                                                   ZBS Law, LLP
25

26                                                 /s/ Joseph J. Tirello, Jr.
                                                   Joseph J. Tirello, Jr., Esq.
27                                                 Attorney for Lakeview Loan Servicing, LLC
28

     Case  2:20-bk-00284-EPB
     OBJECTION TO PLAN                Doc 41 FiledPAGE
                                                    04/24/20
                                                       2      Entered 04/24/20CASE
                                                                               09:35:43        Desc
                                                                                   #2:20-bk-00284-EPB
                                       Main Document     Page 2 of 3
1

2
     Original e-filed this 24th day of
3    April, 2020 with:
4    United States Bankruptcy Court
     District of Arizona
5
     Copy of the foregoing was mailed
6    on the 24th day of April, 2020 to:
7
     Chapter 13 Trustee:
8    RUSSELL BROWN
     3838 NORTH CENTRAL AVENUE, SUITE 800
9    PHOENIX, AZ 85012-1965

10   Attorney for Debtor:
     THOMAS ADAMS MCAVITY
11   PHOENIX FRESH START BAKRUPTCY ATTORNEYS
     4602 E Thomas Rd, Ste S-9
12
     PHOENIX, AZ 85028
13
     Debtor:
14   RICHARD E REES
     ANITA REES
15   25370 W PARSON DR
     BUCKEYE, AZ 85326
16
     By /s/ Joseph J. Tirello, Jr.
17

18   FORMULAS 01/18/2018 0.00 0.00 0.00 AMT OF PRE-PETITION 0.00 0.00 0.00 0.00




19

20

21

22

23

24

25

26

27

28

     Case  2:20-bk-00284-EPB
     OBJECTION TO PLAN                                                            Doc 41 FiledPAGE
                                                                                                04/24/20
                                                                                                   3      Entered 04/24/20CASE
                                                                                                                           09:35:43        Desc
                                                                                                                               #2:20-bk-00284-EPB
                                                                                   Main Document     Page 3 of 3
